Citation Nr: 1709859	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-46 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2011 and August 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  In a July 2014 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claim (CAVC).  In November 2015, the CAVC issued a memorandum decision which vacated the Board's July 2014 decision and remanded the issue for further action.  The Board then remanded the case in May 2016 for further development.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss has been manifested by a puretone threshold average no higher than 60 decibels in each ear, and speech discrimination scores using the Maryland CNC word list no lower than 94 percent in each ear.  

2. At no point since February 2006 did the Veteran have an ear disease or symptoms of dizziness attributable to his bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied all notice requirements, including how VA determines the degree of disability, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Because the appeal stems from a granted service connection claim, further notice under the VCAA is not warranted.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Initial Rating 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Diagnostic codes (DCs) in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

In initial rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See, generally, 38 C.F.R. § 3.400 (2014).  Since the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509 - 10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

When the puretone thresholds at the four specified frequencies 1000, 2000, 3000, and 4000 Hertz (Hz) are 55 decibels (dB) or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2016).   

When the puretone thresholds are 30dB or less at 1000 Hz and 70dB or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2016). 

A February 2007 VA examination report reflects the following findings on audiological examination.  Puretone thresholds for the right ear, in decibels, were 30 at 1000 Hz, 40 at 2000 Hz, 65 at 3000 Hz, and 65 at 4000 Hz, with an average puretone threshold of 50dB.  Puretone thresholds for the left ear, in dB, were 30 at 1000 Hz, 45 (at 2000 Hz, 60 at 3000 Hz, 60 at 4000 Hz, with an average puretone threshold of 49dB.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 50dB and a speech discrimination of 94 percent in the right ear results in level I hearing for the right ear.  Likewise, applying the above results to the Table VI chart, a puretone threshold average of 49dB and a speech discrimination of 94 percent in the left ear results in level I hearing for the left ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), a level I for the right ear, combined with a level I for the left ear, results in a noncompensable evaluation.  

In a June 2008 VA examination, the Veteran complained of difficulty understanding conversations without his hearing aid.  He also indicated that he was forced to turn up the volume for the television without the use of his hearing aid.  Additionally, the Veteran underwent another audiological evaluation.  Puretone thresholds for the right ear, in dB, were 25 (at 1000 Hz), 35 (at 2000 Hz), 50 (at 3000 Hz), 55 (at 4000 Hz), with an average puretone threshold of 41dB.  Puretone thresholds for the left ear, in dB, were 30 (at 1000 Hz), 35 (at 2000 Hz), 50 (at 3000 Hz), 50 (at 4000 Hz), with an average puretone threshold of 41dB.  The VA examiner noted that word recognition scores were considered unacceptable for rating purposes due to pattern of response.  Applying the above results to Table VIA, under 38 C.F.R. § 4.85, a puretone threshold average of 41dB in the right ear results in level I hearing for the right ear.  Likewise, applying the above results to Table VIA, under 38 C.F.R. § 4.85, a puretone threshold average of 41dB in the left ear results in level I hearing for the left ear.  Applying these results to Table VII, under 38 C.F.R. § 4.85, a level I for the right ear, combined with a level I for the left ear, results in a noncompensable evaluation.

The October 2011 VA examination report reflects that puretone thresholds for the right ear, in dB, were 30 (at 1000Hz), 35 (at 2000Hz), 65 (at 3000Hz), 65 (at 4000Hz), with an average puretone threshold of 49dB.  Puretone thresholds for the left ear, in dB, 30 (at 1000Hz), 40 (at 2000Hz), 60 (at 3000Hz), 60 (at 4000Hz), with an average puretone threshold of 48dB.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 49dB and a speech discrimination of 94 percent in the right ear results in level I hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 48dB and a speech discrimination of 94 percent in the left ear results in level I hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a level I for the right ear, combined with a level I for the left results in a noncompensable evaluation.

A September 2014 private audiological examination report reflects audiometric findings yielding a puretone threshold average of 59dB in the right ear, and 55 dB in the left ear.  Speech discrimination scores in this report were not obtained using the Maryland CNC word list, and thus may not be used for evaluation purposes.  See 38 C.F.R. § 4.85(a).  Applying these threshold averages to Table VI yields designations of II for both ears.  The point where II and II intersect on Table VII yields a noncompensable rating.  

An October 2014 private audiological examination report reflects a puretone threshold average in the right ear of 82 dB, and in the left ear of 80dB.  Because these puretone threshold averages are higher by over 20 dB or more from all other puretone threshold averages recorded before and after this examination, including just one month prior in September 2014, the Board finds that they cannot be relied on to evaluate the severity of the Veteran's hearing loss.  The Board has also considered the possibility of a staged rating for this period, but finds that one is not warranted.  Given the substantial inconsistency with all other scores before and after this date, including the September 2014 examination dated just one month earlier, the Board finds that the October 2014 audiometric findings do not constitute probative evidence of what would amount to a dramatic increase in severity of the Veteran's hearing loss during this period.  Speech discrimination scores in this report were not obtained using the Maryland CNC word list, and thus may not be used for evaluation purposes.  See 38 C.F.R. § 4.85(a). 

In the October 2016 VA examination report, the VA examiner noted that the Veteran's hearing loss had a functional impact on his daily life because, according to the Veteran, he had difficulty hearing at work and he had to ask his co-workers to repeat themselves.  The examination report reflects the following audiological findings on examination.  Puretone thresholds for the right ear, in dB, were 35 (at 1000 Hz), 35 (at 2000 Hz), 60 (at 3000 Hz), 65 (at 4000 Hz), with an average puretone threshold of 49dB.  Puretone thresholds for the left ear, in dB, were 35 (at 1000 Hz), 45 (at 2000 Hz), 55 (at 3000 Hz), 55 (at 4000 Hz), with an average puretone threshold of 48dB.  The VA examiner noted that word recognition scores were unavailable for the Veteran due to language difficulties, cognitive problems, inconsistent word recognition scores, etc., which rendered combined use of puretone average and word recognition inappropriate.  Applying the above results to Table VIA, under 38 C.F.R. § 4.85, a puretone threshold average of 49dB in the right ear results in level III hearing for the right ear.  Similarly, applying the above results to Table VIA, a puretone threshold average of 48dB in the left ear results in level II hearing for the left ear.  Next, applying these results to Table VII (with the right ear being the "poorer" ear), a level III for the right ear, combined with a level II for the left ear, results in a noncompensable evaluation.

Based upon all objective hearing loss measurements from the February 2007, June 2008, October 2011 and October 2016 VA examinations, as applied to the relevant tables under 38 C.F.R. § 4.85, the Board finds that the criteria for a compensable rating for the Veteran's bilateral hearing loss disability have not been satisfied or more nearly approximated. 

Because the Veteran's hearing loss has not been manifested by the patterns described in 38 C.F.R. § 4.86, the alternative criteria under that section do not apply. 

In accordance with the November 2015 memorandum decision, the Board has considered whether the Veteran's service-connected hearing loss is manifested by dizziness, wooziness, or other symptoms warranting a higher or separate rating. 
In this regard, the Veteran has reported episodes of dizziness, wooziness and occasional sensation of stuffed up ears while experiencing dizziness.  Accordingly, the Board has also considered DC 6204, which pertains to dizziness due to peripheral vestibular disorders.  38 C.F.R. § 4.85.  Under DC 6204, a thirty percent disability rating is assigned for dizziness and occasional staggering.  A ten percent disability rating is assigned for occasional dizziness.  Id.  The criteria under DC 6204 require objective findings that support a diagnosis of vestibular dysequilibrium before a compensable evaluation can be assigned under this code.  Id.  Additionally, if a compensable evaluation is applicable, DC 6204 instructs that hearing impairment or suppuration shall be separately rated and combined.

Here, the evidence shows that the Veteran's service connected hearing loss is not manifested by dizziness or a peripheral vestibular disorder.  Specifically, in the January 2017 VA examination for ear diseases, the VA examiner noted the Veteran's history of dysequilibrium and dizziness.  The Veteran reported that his dizziness most often occurred on an average of three times per week, lasting two to three minutes, and could occur when going from a sitting to a standing position.  The VA examiner opined that while the Veteran was diagnosed with a peripheral vestibular condition, with a history of dizziness and dysequilibrium, the Veteran had not had any ear disease attributable to his hearing loss at any point since February 2006.  The VA examiner's rational was that the Veteran's oral history and a review of his claims file lacked evidence of an ear disease that had been attributable to his hearing loss since February 2006.  The examiner also noted in this regard that the Veteran's dizziness and wooziness had in the past been attributed to hypotension and viral labyrinthitis.

Accordingly, the Board finds that a separate rating under DC 6204 is inapplicable because the January 2017 VA examination does not support a finding that the Veteran's peripheral vestibular condition, or any other ear disease or symptoms such as dizziness, wooziness, or stuffed up ears, were attributable to his hearing loss.  

The Board has considered the Veteran's statements that he experiences symptoms such as dizziness and wooziness associated with his hearing loss.  While he is competent to report his symptoms, he does not have the medical expertise to determine whether they are due to his hearing loss or other factors, as this is a complex medical determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Accordingly, his statements lack probative value on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Further, and in the alternative, more weight is given to the objective findings of the January 2017 VA examiner based on examination of the Veteran and review of his medical history, than to the Veteran's unsupported lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that his hearing loss has not met or approximated the criteria for a compensable rating at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

Because the preponderance of the evidence weighs against a compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.
Extraschedular Rating

The November 2015 memorandum decision instructed the Board to consider whether the Veteran has symptoms such as dizziness associated with his hearing loss that would warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  For the following reasons, the Board finds that extraschedular referral is not warranted. 

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  The criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

A comparison of the Veteran's bilateral hearing loss disability to the schedular criteria shows that the rating criteria are adequate to capture its severity and symptomatology.  The Veteran's bilateral hearing loss and associated functional impairment, including difficulty hearing and communicating with others, are reasonably described by 38 C.F.R. § 4.85, DC 6100 and 38 C.F.R. § 4.86.  In this regard, the "rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, (Vet. App. March 2017, No. 15-2818).  Accordingly, the Veteran's difficulty understanding co-workers and need to turn up the television are contemplated by the schedular criteria for hearing loss.  

With regard to symptoms such as dizziness, wooziness and stuffed up ears, because the Board finds that these are not service-connected manifestations of the Veteran's hearing loss, as explained above, they cannot be considered in determining whether extraschedular referral is warranted.  

In short, the Veteran's difficulty with hearing and communicating, with associated challenges under the conditions of daily life and employment, are the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  Neither the Veteran's symptoms nor their severity render application of the ordinary schedular standard impractical.  See 38 C.F.R. §§ 3.321(b), 4.85.  In making this determination, the Board does not doubt that the Veteran's hearing loss causes considerable challenges as described by him.  The Board's finding is limited to whether the schedular criteria are adequate to evaluate it for rating purposes under the applicable legal framework. 

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's hearing loss different from, or more severe than, what is contemplated by the schedular criteria so as to render their application impractical.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Accordingly, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  See id.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The issue of whether extraschedular consideration is warranted based on the combined effects of service-connected disabilities has not been raised by the Veteran or the record.  The evidence does not indicate that his other service-connected disabilities separately or collectively affect his hearing loss so as to produce manifestations not adequately described by the schedular criteria.  Accordingly, this issue has not been raised.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
J. Rutkin
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


